Exhibit 10.8

ENCORE CAPITAL GROUP, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2013 INCENTIVE COMPENSATION PLAN, AS AMENDED)

Encore Capital Group, Inc. (the “Company”), pursuant to its 2013 Incentive
Compensation Plan, as amended (the “Plan”), hereby awards to Participant a
Restricted Stock Unit award for the number of shares of the Company’s stock set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Agreement and
the Plan, both of which are attached hereto as Attachments I and II,
respectively, and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Restricted Stock Unit Agreement. In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan shall control.

 

Participant:    %%FIRST_NAME%-% %%LAST_NAME%-% Date of Grant:   
%%OPTION_DATE%-% Vesting Commencement Date:    See Vesting Schedule below Number
of Shares Subject to Award:    %%TOTAL_SHARES_GRANTED%-% Consideration:   
Participant’s Services

 

Vesting Schedule:   The Award shall vest in annual installments over a
three-year period, with one-third vesting on %%VEST_DATE_PERIOD1%-%, one-third
vesting on %%VEST_DATE_PERIOD2%-% and the remaining one-third vesting on
%%VEST_DATE_PERIOD3%-%. In addition, the vesting of the shares may accelerate
upon certain events described in the Restricted Stock Unit Agreement.
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service. Issuance Schedule:   The shares will be
issued in accordance with the issuance schedule set forth in Section 6 of the
Restricted Stock Unit Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan. Participant further acknowledges
that as of the Date of Grant, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject.

Participant further agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Award (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). Participant also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify Participant by
e-mail.

 

ENCORE CAPITAL GROUP, INC.:     PARTICIPANT:    

 

Kenneth A. Vecchione     %%FIRST_NAME%-% %%LAST_NAME%-% Title:  

President and Chief Executive Officer

    Date:  

 

 

ATTACHMENTS:    Restricted Stock Unit Agreement, 2013 Incentive Compensation
Plan, as Amended and Restated



 

1



--------------------------------------------------------------------------------

ATTACHMENT I

ENCORE CAPITAL GROUP, INC.

2013 INCENTIVE COMPENSATION PLAN, AS AMENDED

RESTRICTED STOCK UNIT AGREEMENT – EXECUTIVE

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, Encore
Capital Group, Inc. (the “Company”) has awarded you a restricted stock unit
award (the “Award”) under its 2013 Incentive Compensation Plan, as amended (the
“Plan”) for the number of shares of the Company’s Stock as indicated in the
Grant Notice. Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award. Defined terms not explicitly defined
in this Restricted Stock Unit Agreement shall have the same meanings given to
them in the Plan. In the event of any conflict between the terms in this
Restricted Stock Unit Agreement and the Plan, the terms of the Plan shall
control.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree that the details of your Award are as follows:

1. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
vest in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. For purposes of this Award, “Continuous Service” means that your
service with the Company or an Affiliate, whether as an employee, director or
consultant, is not interrupted or terminated. A change in the capacity in which
you render service to the Company or an Affiliate as an employee, consultant or
director or a change in the entity for which you render such service, provided
that there is no interruption or termination of your service with the Company or
an Affiliate, shall not terminate your Continuous Service. For example, a change
in status from an employee of the Company to a consultant to an Affiliate or to
a director shall not constitute an interruption of Continuous Service. To the
extent permitted by law, the Board or its compensation committee or any officer
designated by the Board or its compensation committee, in that party’s sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting to such extent as may be provided in the
Company’s leave of absence policy, in the written terms of any leave of absence
agreement or policy applicable to you, or as otherwise required by law.

(b) Vesting Acceleration. Notwithstanding the foregoing, in the event (i) of the
termination of your Continuous Service to the Company as a result of your death
or Disability, or (ii) your employment is terminated without Cause (as defined
below) or you resign

 

2



--------------------------------------------------------------------------------

your employment for Good Reason (as defined below) in connection with a Change
of Control (as defined in the Plan) or within twelve (12) months after a Change
of Control, the Award shall be deemed to be fully (100%) vested and eligible for
settlement as of immediately prior to your death or Disability or as of your
termination of employment following a Change of Control. The consummation of a
Change of Control transaction in itself shall not be deemed a termination of
employment entitling you to vesting acceleration hereunder even if such event
results your being employed by a different entity.

For purposes of this Restricted Stock Unit Agreement, “Cause” is defined as
(i) your failure to adhere to any written policy of the Company that is legal
and generally applicable to employees of the Company; (ii) your failure to
substantially perform your duties, which failure amounts to a repeated and
consistent neglect of your duties; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, a crime of moral turpitude or any
other crime with respect to which imprisonment is a possible punishment;
(vi) conduct materially injurious to the Company’s reputation or business; or
(vii) willful misconduct.

For purposes of this Restricted Stock Unit Agreement, a “Good Reason” is defined
as any of the following reasons: (i) a material reduction in your base
compensation; (ii) a material reduction in your authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom you report; (iv) a material reduction in
the budget over which you retain authority; or (v) a material change in the
location at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than
thirty-five (35) miles from your present office location and is more than
thirty-five (35) miles from your primary residence at the time of such
relocation, without your consent). To be eligible to receive the benefits set
forth in this Section, (x) you must provide written notice of the “Good Reason”
condition to the Company within ninety (90) days after the initial existence of
such condition, (y) the Company must not have cured such condition within thirty
(30) days of receipt of your written notice or it must have stated unequivocally
in writing that it does not intend to attempt to cure such condition; and
(z) you resign from employment within twelve (12) months following the end of
the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.

2. NUMBER OF SHARES. The number of shares subject to your Award may be adjusted
from time to time for capitalization adjustments, as provided in the Plan.

3. SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless the shares are either: (i) then registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

3



--------------------------------------------------------------------------------

4. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to you in
accordance with Section 6 of this Restricted Stock Unit Agreement. After the
shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws.

5. DIVIDENDS. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares covered by your Award, provided that such distributions shall be
converted into additional shares covered by the Award. If such distributions are
paid in cash, you shall be credited with additional shares covered by the Award
in an amount equal to (i) the amount of the dividends or other distributions
paid on that number of shares equal to the aggregate number of shares covered by
the Award as of that date divided by (ii) the Fair Market Value of a share as of
such date. The additional shares credited as dividend equivalents shall be
subject to the same vesting and forfeiture restrictions as the shares covered by
the Award with respect to which they relate.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of shares of the Company’s Stock
equal to the number of vested shares subject to your Award, including any
additional shares received pursuant to Section 5 above that relate to those
vested shares on the vesting date or dates provided in your Grant Notice;
provided, however, that if the Company determines that you are subject to its
policy regarding insider trading of the Company’s stock or you are otherwise
prohibited from selling shares of the Company’s stock in the public market and
any shares of Common Stock subject to your Award are scheduled to be delivered
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or a day when you are prohibited from selling shares of the
Company’s stock in the public market and the Company elects not to satisfy its
tax withholding obligations by withholding shares from your distribution, then
such shares shall not be delivered on such Original Distribution Date and shall
instead be delivered as soon as practicable within the next open “window period”
applicable to you pursuant to such policy or the next day when you are not
prohibited from selling shares of the Company’s stock in the public market;
provided, however, that the delivery of the shares shall not be delayed pursuant
to this provision beyond the later of: (a) December 31st of the same calendar
year of the Original Distribution Date, or (b) the 15th day of the third
calendar month following the Original Distribution Date.

(b) Notwithstanding the foregoing:

(i) If, no later than December 31 of the year before the year of grant of the
Award, you elect to defer delivery of such shares of Common Stock beyond the
vesting date, then the Company will not deliver such shares on the vesting date
or dates provided in your Grant Notice, but will instead deliver such shares to
you on such later date or dates that you so elect (the “Settlement Date”);
provided, however, that in the event of your “separation from

 

4



--------------------------------------------------------------------------------

service” (as such term is defined in Section 409A(a)(2)(A)(i) of the Code and
applicable guidance thereunder) prior to the Settlement Date, such vested shares
of Common Stock shall instead be delivered to you on the date of your separation
from service. If such deferral election is made, the Committee shall, in its
sole discretion, establish the rules and procedures for such election, including
the permitted Settlement Dates, which shall be evidenced by a Restricted Stock
Unit Election Agreement.

(ii) If at the time the shares would otherwise be issued to you as a result of
your separation from service, you are subject to the distribution limitations
contained in Code Section 409A applicable to “key employees” as defined in Code
Section 416(i), share issuances to you as a result of your separation from
service shall not be made before the date which is six (6) months following the
date of your separation from service, or, if earlier, the date of your death
that occurs within such six (6) month period.

7. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

8. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Restricted Stock Unit Agreement (including, but not limited to,
the vesting of your Award pursuant to the schedule set forth in Section 2
herein), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Restricted Stock Unit Agreement or the Plan shall:
(i) confer upon you any right to continue in the employ of, or affiliation with,
the Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Restricted Stock Unit Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Restricted Stock Unit Agreement or
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Continuous Service, or the termination of Affiliate status
of your employer and the loss of benefits available to you under this Restricted
Stock Unit Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. You further acknowledge and agree that this
Restricted Stock Unit Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Restricted Stock Unit

 

5



--------------------------------------------------------------------------------

Agreement, for any period, or at all, and shall not interfere in any way with
your right or the Company’s right to terminate your Continuous Service at any
time, with or without cause and with or without notice.

9. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll and/or any other amounts payable to you,
provided that any such withholding will not be in excess of the minimum
statutory withholding requirement, and otherwise agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or an Affiliate, if any, which arise
in connection with your Award. If permissible under applicable law, the Company
may, in its sole discretion: (i) sell or arrange for the sale, on your behalf,
of shares acquired by you to meet the withholding obligation and/or
(ii) withhold in shares, provided that only the amount of shares necessary to
satisfy the minimum withholding amount are withheld. The Company also reserves
the right to require that you assume liability for any tax- and/or social
insurance-related charges that may otherwise be due by the Company or an
Affiliate with respect to the Award, if the Company determines in its sole
discretion that such charges may legally be transferred to you. To the extent
that liability for any such charges is transferred to you, such charges will be
subject to the applicable withholding methods set forth in this Section 9.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue the shares of Stock
subject to your Award.

10. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Restricted
Stock Unit Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Restricted Stock Unit Agreement until such shares are issued to you
pursuant to Section 6 of this Restricted Stock Unit Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Restricted Stock Unit Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

12. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

6



--------------------------------------------------------------------------------

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

14. SEVERABILITY. If all or any part of this Restricted Stock Unit Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Restricted Stock Unit Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Restricted Stock Unit Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Restricted Stock Unit Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16. AMENDMENT. This Restricted Stock Unit Agreement may not be modified, amended
or terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Restricted Stock Unit Agreement may be amended solely by the Board by a writing
which specifically states that it is amending this Restricted Stock Unit
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Restricted
Stock Unit Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

7